FILED
                            NOT FOR PUBLICATION                              JUN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SANTOS CHAVEZ,                                   No. 09-17656

               Petitioner - Appellant,           D.C. No. 4:07-cv-05014-PJH

  v.
                                                 MEMORANDUM *
BEN CURRY,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       California state prisoner Santos Chavez appeals pro se the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chavez contends that the Board’s 2006 decision to deny him parole was not

supported by “some evidence” and therefore violated his due process rights. The

only federal right at issue in the parole context is procedural, and the only proper

inquiry is what process the inmate received, not whether the state court decided the

case correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 863 (2011) (per curiam).

Because Chavez raises no procedural challenges, we affirm.

      Chavez further requests that the certificate of appealability be expanded.

Because Chavez fails to make a substantial showing of the denial of a

constitutional right, the motion is denied. See 28 U.S.C. § 2253(c)(2); see also

Hiivala v. Wood, 195 F.3d, 1098, 1104 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                           2                                    09-17656